Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



3.	Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significant more for the following reasons.
	Regarding step 1, claim 8 is a method, so it falls within one of the four statutory categories.
Referring to claim 8, regarding step 2A prong 1, claim 8 is directed to an abstract idea. Claim 8 recites the limitations 
“a step of breaking down all or some of the quantum circuit into one or more phase polynomials”, 
“a step of directly recomposing said all or some of the quantum circuit into the form of entangling Molmer-Sorensen quantum gates without going through the form of CNOT quantum gates”,
 “a step of grouping together the recomposed quantum gates to obtain a compiled circuit
.”   Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even with the use of a pen and paper. Therefore, the limitations falls within the “Mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Referring to claim 8, regarding step 2A prong 2, the judicial exception is not integrated into a practical application. The claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim does not explicitly recite that the steps are performed by a [quantum] computer.  To the extent that the steps involve mathematical concepts that are so complex that they must, as a practical matter, be performed by a computer, the recitation of the complex math is no more than mere instructions to implement the mathematics on a computer or to merely use a computer as a tool to perform the mathematics. Accordingly, the abstract idea is not integrated into a practical application. 
Regarding step 2B, claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applying an exception using a generic [quantum] computer cannot provide an inventive concept. The claim is not patent eligible.
			Claim Rejections - 35 USC § 112


4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


5.	Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation of “breaking down all or some of the quantum circuit into one or more phase polynomials” is not described the limitation in such a way as to reasonably convey to one skilled in the relevant art that inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

6.	Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.
	As per independent claim 1, the terms “and/or” (lines 7 & 12) are misdescriptive.  If only “and” or “or”, the claimed invention is NOT operable. 
			Claim Rejections - 35 USC § 102


7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim 8 is rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by NAM et al. (US 2020/0184024 A1).
Nam et al. teach a method for compiling a quantum circuit on a trapped-ion quantum processor (Fig. 1, 2, 5, 6, 9, 18, 19, 20, 23, 24; summary).
Claim 8.  A method for compiling a quantum circuit on a trapped-ion quantum processor, comprising: 
- a step of breaking down all or some of the quantum circuit into one or more phase polynomials (Fig. 1 shows a quantum circuit; Fig. 2 shows a quantum circuit for phase polynomial representation), 
- a step of directly recomposing said all or some of the quantum circuit into the form of entangling Molmer-Sorensen quantum gates without going through the form of CNOT quantum gates (Fig. 23; para. 0162), 
- a step of grouping together the recomposed quantum gates to obtain a compiled circuit (Fig. 5, the right side; paras. 0070 & 0071).
9.	Claims 1-3, 5-6 and 8-9, 12-18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Martinez et al (Applicants’ admission Prior Art, “Compiling quantum …”).
	As per independent claim 8, Martinez et al teach a method for compiling a quantum circuit on a trapped-ion quantum processor.
Claim 8.  A method for compiling a quantum circuit on a trapped-ion quantum processor, comprising (Abstract, lines 5-6; section 1, lines 17-18 and last four lines, section2, title; and section 3, lines 2-5): 
- a step of breaking down all or some of the quantum circuit into one or more phase polynomials (Abstract, line 3, page 2 lines 6-8; section 1.1; section 2 lines 1-3, 13-15 & 36-37), 
- a step of directly recomposing said all or some of the quantum circuit into the form of entangling Molmer-Sorensen quantum gates without going through the form of CNOT quantum gates (section 1.1, section 3 & Fig. 2), 
- a step of grouping together the recomposed quantum gates to obtain a compiled circuit (section 3, Fig. 2).

	As per independent claim 1, Martinez et al teach a method for compiling a quantum circuit on a trapped-ion quantum processor.
Claim 1.  A method for compiling a quantum circuit on a trapped-ion quantum processor (Abstract, lines 5-6; section 1, lines 17-18 and last four lines), comprising:
- potentially a prior step of transforming the quantum circuit so that the quantum circuit no longer contains anything except: 
* a first predetermined category of two-qubit quantum gates, 
* and/or one-qubit quantum gates (section 3.1, lines 5-8; section 1, page 5), 
- a step of separating said quantum circuit into: 
* local layers comprising only one-qubit quantum gates, 
* entangling layers comprising only: 
. two-qubit quantum gates of the first category, 
. and/or one-qubit quantum gates of a second predetermined category (section 3.1, Fig. 3), 
- a step of compiling the local layers (section 2), 
- a step of compiling the entangling layers, separate from the step of compiling the local layers (section 3), 
- the step of compiling the entangling layers transforming the quantum gates of those entangling layers so that they contain only: 
* collective or entangling N-qubit quantum gates of a third predetermined category, 
* one-qubit quantum gates of a fourth predetermined category, 
- a step of grouping together the compiled local layers and the compiled entangling layers into a compiled quantum circuit (section 3; section 1.1; Figs. 2 and 6).
As per dependent claim 2, Martinez et al disclose the claimed features (section 1.1; Fig. 2).
As per dependent claim 3, Martinez et al disclose the claimed features (Abstract, line 3; page 2, lines 6-8; section 2, lines 1-3, 13-15 & 36-37; section 3; Figs. 2 & 6).
As per dependent claim 5, Martinez et al disclose the claimed features (section 3.1, lines 5-8). 
As per dependent claim 6, Martinez et al disclose the claimed features (page 2, lines 6-7; section 3.1, lines 1-2).
As per dependent claim 9, Martinez et al disclose the claimed features (Abstract, line 3; page 2, lines 6-8; section 2, lines 1-3, 13-15 & 36-37; section 3; Figs. 2 & 6).
As per dependent claims 12-14, Martinez et al disclose the claimed features (section 3.1, lines 5-8). 
As per dependent claims 15-18, Martinez et al disclose the claimed features (page 2, lines 6-7; section 3.1, lines 1-2).

Claim Rejections - 35 USC § 103

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
11.	Claims 7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al (Applicants’ admission Prior Art, “Compiling quantum …”) in view of Castrillo et al (WO 2019/078907).
	Martinez et al have discussed in paragraph No. #9 above.
	Dependent claims 4 & 11-12 detail features “diagonal” feature.  The feature is old and well known in the art.  For example, Castrillo et al disclose the feature (e.g., see Fig. 3C and paras. 0016 & 0079).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Castrillo’s feature (basic diagonal XX-qubit quantum gates) in Martinez et al, thereby making the claimed invention, because the proposed device is a trapped-ion quantum processor having the claimed diagonal features for perfoming the desired functions as claimed.

12.	Claims 4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al (Applicants’ admission Prior Art, “Compiling quantum …”) in view of Maslov (Applicants’ admission Prior Art, “Basic circuit…”).
	Martinez et al have discussed in paragraph No. #9 above.
	Dependent claims 4 & 10-11 detail features “breakdown of each local matrix”.  However, the features are old and well known in the art.  For example, Maslov discloses the claimed features.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Maslov’s features in Martinez et al, thereby making the claimed invention, because the proposed device is a trapped-ion quantum processor having the claimed “breakdown of each local matrix” features for decomposing the local layer in quantum gates levels as claimed.

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited references are art of interest.
	NAM references disclose trapped-ion quantum processors having one-qubit/two-qubit quantum gates.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tan V Mai/ 		Primary Examiner, Art Unit 2182